923 F.2d 838
12 ITRD 2520
SEA-LAND SERVICE, INC., Plaintiff-Appellant,v.The UNITED STATES, Defendant-Appellee.
No. 90-1361.
United States Court of Appeals,Federal Circuit.
Jan. 29, 1991.

Gerald A. Malia, Ragan & Mason, Washington, D.C., argued for plaintiff-appellant.  With him on the brief were John E. Vargo and Michael F. DiCroce.  Also on the brief was Robert S. Zuckerman, Deputy Gen. Counsel, Sea-Land Services, Inc., Iselin, N.J., of counsel.
Barbara M. Epstein, Commercial Litigation Branch, Dept. of Justice, New York City, argued for defendant-appellee.  With her on the brief were Stuart M. Gerson, Asst. Atty. Gen., David M. Cohen, Director and Joseph I. Liebman, Atty. in Charge, International Trade Field Office.
Before RICH, MAYER and RADER, Circuit Judges.
PER CURIAM.


1
Sea-Land Service, Inc. appeals the judgment of the United States Court of International Trade granting the United States' motion to sever and dismiss 73 of Sea-Land's entries.  The court held that Sea-Land did not timely commence suit challenging the United States Customs Service's denial of its protests over the amount of duty assessed on the entries.  See Sea-Land Serv., Inc. v. United States, 735 F.Supp. 1059 (Ct. Int'l Trade 1990).  We affirm on the basis of the court's opinion, which we adopt.


2
AFFIRMED.